—Judgment reversed on the law and facts, with costs and matter remitted to the Court of Claims for determination of the amount of the award. Certain findings of fact and conclusions of law disapproved and reversed and new findings and conclusions made. Memorandum: We find in this record ample evidence upon which to base a finding that defendant’» employee was negligent in the operation of the wagon resulting in the injuries sustained by the infant plaintiff. Under all the circumstances, including the infant’s mental age, it is further found that the infant was free from contributory negligence. All concur. (Appeal from a judgment of the Court of Claims dismissing a claim for damages alleged to have been sustained by reason of negligence in supervision of work of incompetents.) Present— McCum, P. J., Williams, Bastow, Goldman and Halpern, JJ.